DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Title
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the position of the second focus lens unit" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Line 6-7 of the claim recites “relationships between respective positions of he first focus lens unit and the second focus lens unit and an object distance how ever the claim limitation does not specifically identify the absolute position of the second focus lens unit,
Claim 1 further recites the limitation "the shift" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim because it is not clear whether it is referring to position of first focus lens or position of the second focus lens. 
Claims 11-12 recites the limitation "the shift" in line 16 of the claims.  There is insufficient antecedent basis for this limitation in the claim because it is not clear whether it is referring to position of first focus lens or position of the second focus lens.
  	Claims 2-10 are rejected as dependent upon claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Yamanaka  (20120120303 A1).
Regarding claim 1 , Yamanaka discloses (see Fig. 1) control device (122) that controls a lens apparatus (image pickup apparatus as in Fig. 1) including a first focus lens unit  (103) and a second focus lens unit (104) that move in trajectories different from each other in focusing, the control device comprising: 
a generation unit configured to generate a second target position profile (design tracking)  indicating a target position of the second focus lens unit in driving the second focus lens unit (see paragraph [0046] discloses CPU generates focus lens moving signal); 
an acquisition unit (131)configured to acquire relationship information indicating relationships between respective positions of the first focus lens unit and the second focus lens unit (see paragraph [0028]) and an object distance; 
a calculation unit (122, CPU configured to calculate a shift between an ideal position of the second focus lens unit and the position of the second focus lens unit in the second target position profile, the ideal position being calculated using the relationship information and corresponding to a position of the first focus lens unit (see paragraph [0039] discloses ideal position as designed tracking curved and actual tracking curve of focusing lens).
Yamanaka does not specifically state a correction unit configured to correct the target position of the second focus lens unit based on the shift; and a control unit configured to control the position of the second focus lens unit depending on the target position corrected by the correction unit.
Yamanaka recites “An image pickup signal that is an analog signal and output from the image sensor 105 is converted into a digital image pickup signal by an A/D conversion function of a video signal processor 106. The video signal processor 106 performs various image processing such as amplification processing and gamma correction on the digital image pickup signal to produce a video signal. The video signal is displayed on a display device 108 such as an organic EL panel or a liquid crystal display panel, and recorded through a recording unit 107” and discloses functionality of the control device for correcting position of focus lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide correction unit functionality with control unit for eliminating aberration from the optical imaging system since it was known in the art that.
Regarding claim 2, Yamanaka discloses (see Fig. 1) the generation unit generates the second target position profile based on a driving amount and a velocity of the first focus lens unit (see paragraph [0106] discloses utilizing EEPROM stored tracking value used for new target position indicates calculation based on previously recorded data).

Regarding claim 5, Yamanaka discloses (see Fig. 1) a position detection unit (131)that detects a position of the first focus lens unit, wherein the calculation unit calculates the ideal position based on the position of the first focus lens unit detected by the position detection unit (see paragraph [0030]).

Regarding claim 9, Yamanaka discloses (see Fig. 1)   in a case where the shift is less than a predetermined value, the correction unit sets a limit on a correction amount of the target position based on the shift (see paragraph [0008]), this claim is a conditional claim having (1) shift grater than predetermined value and (2) shift less than predetermined value). Examiner has considered 2nd condition.

Regarding claim 10, Yamanaka discloses (see Fig. 1)  focus sensitivity of the first focus lens unit  (103) is higher than focus sensitivity of the second focus lens unit (104) inherent to 103 being fixed).

Regarding claim 11 , Yamanaka discloses (see Fig. 1) a lens apparatus (as in Fig. 1) comprising: 
a first focus lens unit  (103);
 second focus lens unit (104) and 
that move in trajectories different from each other in focusing, the control device comprising: 
controller (122) includes 
a generation unit configured to generate a second target position profile (design tracking)  indicating a target position of the second focus lens unit in driving the second focus lens unit (see paragraph [0046] discloses CPU generates focus lens moving signal); 
an acquisition unit (131)configured to acquire relationship information indicating relationships between respective positions of the first focus lens unit and the second focus lens unit (see paragraph [0028]) and an object distance; 
a calculation unit (122, CPU configured to calculate a shift between an ideal position of the second focus lens unit and the position of the second focus lens unit in the second target position profile, the ideal position being calculated using the relationship information and corresponding to a position of the first focus lens unit (see paragraph [0039] discloses ideal position as designed tracking curved and actual tracking curve of focusing lens).
Yamanaka does not specifically state a correction unit configured to correct the target position of the second focus lens unit based on the shift; and a control unit configured to control the position of the second focus lens unit depending on the target position corrected by the correction unit.
Yamanaka recites “An image pickup signal that is an analog signal and output from the image sensor 105 is converted into a digital image pickup signal by an A/D conversion function of a video signal processor 106. The video signal processor 106 performs various image processing such as amplification processing and gamma correction on the digital image pickup signal to produce a video signal. The video signal is displayed on a display device 108 such as an organic EL panel or a liquid crystal display panel, and recorded through a recording unit 107” and discloses functionality of the control device for correcting position of focus lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide correction unit functionality with control unit for eliminating aberration from the optical imaging system since it was known in the art that.

Regarding claim 12 , Yamanaka discloses (see Fig. 1) an imaging apparatus (as in Fig. 1) comprising: 
An image sensor(105)
A controller (122) that controls an optical system including a first focus lens unit (1030  and a second focus lens unit (104) that move in trajectories different from each other in focusing, 
wherein the controller includes
a generation unit configured to generate a second target position profile (design tracking)  indicating a target position of the second focus lens unit in driving the second focus lens unit (see paragraph [0046] discloses CPU generates focus lens moving signal); 
an acquisition unit (131)configured to acquire relationship information indicating relationships between respective positions of the first focus lens unit and the second focus lens unit (see paragraph [0028]) and an object distance; 
a calculation unit (122, CPU configured to calculate a shift between an ideal position of the second focus lens unit and the position of the second focus lens unit in the second target position profile, the ideal position being calculated using the relationship information and corresponding to a position of the first focus lens unit (see paragraph [0039] discloses ideal position as designed tracking curved and actual tracking curve of focusing lens).
Yamanaka does not specifically state a correction unit configured to correct the target position of the second focus lens unit based on the shift; and a control unit configured to control the position of the second focus lens unit depending on the target position corrected by the correction unit.
Yamanaka recites “An image pickup signal that is an analog signal and output from the image sensor 105 is converted into a digital image pickup signal by an A/D conversion function of a video signal processor 106. The video signal processor 106 performs various image processing such as amplification processing and gamma correction on the digital image pickup signal to produce a video signal. The video signal is displayed on a display device 108 such as an organic EL panel or a liquid crystal display panel, and recorded through a recording unit 107” and discloses functionality of the control device for correcting position of focus lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide correction unit functionality with control unit for eliminating aberration from the optical imaging system since it was known in the art that.

Allowable Subject Matter
Claims 3-4, 6-8  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 3, 6-7, although the prior art teaches examples of Camera lens optical systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 3, 6-7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claim 4 is dependent on claim 3 and claim 8 is dependent on claim 7 and objected for the same reason.
 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 30, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872